Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata (PG Pub. 2009/0308107, hereinafter referred to as ‘107).
Regarding claims 1-2 and 4-5, ‘107 teaches a method for producing a knitted fabric consisting of a crimped fiber having a toque of 30 T/m or less [Abstract]. The knitted fabric has a density of 30-90 courses/2.54 cm and 30-90 wales/2.54 cm [0012]. The crimped fiber is a composite yam including a false-twisted crimped yarn having a torque in the S-direction and a false-twisted crimped yarn having a toque in the Z-direction [0011]. The knitted fabric has a hydrophilizing agent applied thereto [0032]. The crimped fiber has a single fiber fineness of 4 dtex or less, preferably 0.00002-2.0 dtex [0011 and 0020]. The crimped fiber is an entangled yarn that has been subjected to interlacing process and includes polyester [0011 and 0017]. The crimped fiber has greater than 2% crimp. The fiber contains 0.2-2.0% by weight of titanium dioxide which is a delusterant [0027]. ‘107 teaches inclusion of benzoxazine ultraviolet ray absorbers in an amount of 0.1-5.0% by weight as does the instant specification. Therefore, the fabric of ‘107 inherently possesses the UV protection factor UPF measured in accordance with Australia/New Zealand Standard (AS/NZS; 4399;1966) as claimed. ‘107 teaches 33-220 dtex for the yarn and that the fabric can be single or multiple layers. It would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed thickness in order to suit end use needs and attain a fabric with adequate strength and yet not be heavy especially given ‘107 teaches anywhere from a single layer to multiple layers as desired. ‘107 is silent regarding the claimed weight of the fabric. However, given ‘107 teaches varying the number of layers and given the knowledge of one of ordinary skill in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed fabric weight in order to ensure the fabric had adequate strength and provided enough protection and arrive at the claimed invention.
‘107 is silent regarding the claimed properties. However, given ‘107 teach such a similar knitted fabric made out of such similar materials and treated in such a similar manner including fabric with such similar thickness, density, amount of crimp, single fiber fineness and amount of delusterant, the claimed water absorbency on both the front and back surfaces is necessarily inherent to the knitted fabric of ‘107 as the present specification teaches that these parameters are what gives the fabric the claimed properties. 
‘107 is silent regarding the claimed gauge of the circular knitting machine, but teaches circular knitting machines used. It would have been obvious to one of ordinary skill in the art to use any gauge knitting machine, including the presently claims 46 gauge as is known in the art in order to affect fabric properties including density, strength, weight, etc. Further, the present specification even exemplifies the lack of inventiveness of the gauge as the comparative example 2 uses a 46 gauge. 
Regarding claim 3, the torque of the crimped fiber is non-torque.
Regarding claims 15-16, ‘107 teaches inclusion of greater than 70% of crimped fiber relative to the fabric weight. ‘107 goes on to teach two or more layers in the fabric wherein the outer layer comprises the composite yarn. Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed amount of crimped fiber in the fabric based on the weight of the fabric in order to affect fabric properties.
Claims 1-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata (PG Pub. 2009/0308107, hereinafter referred to as ‘107) in view of Yasui et al. (PG Pub. 2013/0122271). 
Regarding claims 1-2 and 4-5, ‘107 teaches a knitted fabric consisting of a crimped fiber having a toque of 30 T/m or less [Abstract]. The knitted fabric has a density of 30-90 courses/2.54 cm and 30-90 wales/2.54 cm [0012]. The crimped fiber is a composite yam including a false-twisted crimped yarn having a torque in the S-direction and a false-twisted crimped yarn having a toque in the Z-direction [0011]. The knitted fabric has a hydrophilizing agent applied thereto [0032]. The crimped fiber has a single fiber fineness of 4 dtex or less, preferably 0.00002-2.0 dtex [0011 and 0020]. The crimped fiber is an entangled yarn that has been subjected to interlacing process and includes polyester [0011 and 0017]. The crimped fiber has greater than 2% crimp. The fiber contains 0.2-2.0% by weight of titanium dioxide which is a delusterant [0027]. ‘107 teaches 33-220 dtex for the yarn and that the fabric can be single or multiple layers. It would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed thickness in order to suit end use needs and attain a fabric with adequate strength and yet not be heavy especially given ‘107 teaches anywhere from a single layer to multiple layers. ‘107 is silent regarding the claimed weight of the fabric. However, Yasui et al. teach a knitted fabric weight of 200gsm or less in order to provide al lightweight fabric. It would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the fabric weight as taught by Yasui et al. in ‘107 in order to ensure the fabric was lightweight and arrive at the claimed invention.
The previous combination is silent regarding the claimed properties. However, given ‘107 and Yasui et al.  teach such a similar knitted fabric made out of such similar materials and treated in such a similar manner including fabric with such similar thickness, density, amount of crimp, single fiber fineness and amount of delusterant, the claimed water absorbency on both the front and back surfaces is necessarily inherent to the knitted fabric of the previous combination as the present specification teaches that these parameters are what gives the fabric the claimed properties. 
‘107 is silent regarding the claimed gauge of the circular knitting machine, but teaches circular knitting machines used. It would have been obvious to one of ordinary skill in the art to use any gauge knitting machine, including the presently claims 46 gauge as is known in the art in order to affect fabric properties including density, strength, weight, etc. Further, the present specification even exemplifies the lack of inventiveness of the gauge as the comparative example 2 uses a 46 gauge. 
Regarding claim 3, the torque of the crimped fiber is non-torque.
Regarding claims 15-16, ‘107 teaches inclusion of greater than 70% of crimped fiber relative to the fabric weight. ‘107 goes on to teach two or more layers in the fabric wherein the outer layer comprises the composite yarn. Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed amount of crimped fiber in the fabric based on the weight of the fabric in order to affect fabric properties.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al. (PG Pub. 2013/0122271). 
Regarding claims 1, 4-6, 8, 10 and 12, Yasui et al. teach a knitted fabric consisting of a crimped fiber having a torque or less characterized in that the knitted fabric can have a density of 30-100 courses/2.54 cm and 20-80 wales/2.54 cm (but is not limited to such as Yasui et al. teach the density is not limited in paragraph 0062) and the crimped fiber is a composite yarn including a false-twist crimped yarn having a toque in the S-direction and a false-twist crimped yarn having a torque in the Z-direction [Abstract, 0062]. The crimped fiber is a polyester fiber containing a delusterant in the amount of 0.2 wt % or more relative to the weight of the polyester [0050]. The crimped fiber has a single fiber fineness is 0.1-2.0 or less and the total fineness is 33-220 dtex [0043]. The knitted fabric has applied thereto a hydrophilizing agent [0063]. The knitted fabric has a weight per unit of 200 gsm or less [0062]. 
Yasui et al. are silent regarding the claimed water absorbency and dryness properties. However, given Yasui et al. teach such a similar knitted fabric made out of such similar materials and treated in such a similar manner including fabric with such similar thickness, density, amount of crimp, single fiber fineness and amount of delusterant, the claimed water absorbency on both the front and back surfaces is necessarily inherent to the knitted fabric of Yasui et al. as the present specification teaches that these parameters are what gives the fabric the claimed properties.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Yasui et al. are silent regarding the claimed thickness of the knitted fabric. It would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed thickness in order to suit end use needs and attain a fabric with adequate strength and yet not be heavy. 
Yasui is silent regarding the claimed gauge of the circular knitting machine, but teaches circular knitting machines used. It would have been obvious to one of ordinary skill in the art to use any gauge knitting machine, including the presently claims 46 gauge as is known in the art in order to affect fabric properties including density, strength, weight, etc. Further, the present specification even exemplifies the lack of inventiveness of the gauge as the comparative example 2 uses a 46 gauge. 
Regarding claim 2, the crimped fiber is an entangled yarn that has been subjected to interlacing processing [0010]. 
Regarding claim 3, the torque of the crimped fiber is non-torque [0041]. 
Regarding claims 7, 9, 11 and 13, Yasui et al. teach the density is not limited and teaches a preferable range of 30-100 courses/2.54 cm and 20-80 wales/2.54 cm to affect water absorbability, drying properties and texture. However, given Yasui et al. teach any density is within his invention and given the level of ordinary skill in the art at the time of the invention, it would have been obvious for one of ordinary skill in the art to arrive at the claimed 105 courses/2.54cm through routine experimentation as is known in the art that density affects a number of properties including strength. 
Regarding claim 14, Yasui et al. teach a knitted fabric consisting of a crimped nylon fiber having a torque of 30 T/m or less, wherein the knitted fabric has a density of 30-90 courses/2.54 cm and 30-90 wales/2.54 cm [Abstract, 0012 and 0045]. Yasui et al. are silent regarding the claimed thickness of the knitted fabric. It would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed thickness in order to suit end use needs and attain a fabric with adequate strength and yet not be heavy. 
Regarding claims 15-16, Yasui et al. teach the fabric may be one layer or multiple layers. Yasui et al. goes on to teach inclusion of the other yarns beside the composite yarn and that the outermost layer possesses the crimped yarn. It would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed amount of crimped yarn based on the fabric weight in order to affect fabric properties.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789